[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]FINDING OF FACT AND CONCLUSION OF LAW
FINDING OF FACT
1. The court finds that waterfront real estate prices were declining in Madison between 1988 and the Fall of 1994 at the rate of 10% to 12% per year.
2. The court finds the downward adjustments to comparables in the town's appraisal to be understated. CT Page 2749
3. The court finds the downward adjustments to comparables in the Estate's appraisal to be overstated.
4. The court finds the circumstances surrounding the sale of 47 Middle Brook Road to be sufficiently unclear that the court attached no weight to that comparable.
5. The court finds the subject property to have been listed from July 1991 at $498,500 until it sold in an arm's length transaction on December 19, 1995 for $250,000.
CONCLUSION OF LAW
1. The court holds that the fair market value of the subject property on October 1, 1990 was $370,000.
2. The court holds that 70% of the fair market value of the subject property on October 1, 1990 was $259,000.
THE COURT
KEVIN E. BOOTH, JUDGE.